UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6381



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID PAUL MASSIE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.    Samuel G. Wilson, District
Judge. (6:94-cr-70128-sgw; 7:05-cv-00774-sgw)


Submitted: July 20, 2006                        Decided: July 26, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Paul Massie, Appellant Pro Se. Thomas Jack Bondurant, Jr.,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           David Paul Massie seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                 28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner    satisfies     this   standard    by

demonstrating    that   reasonable     jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.        Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).          We have

independently reviewed the record and conclude that Massie has not

made the requisite showing.     Accordingly, we deny Massie’s motion

for a certificate of appealability and his motion for appointment

of counsel and dismiss the appeal.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  DISMISSED




                                 - 2 -